department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated october 20xx is revoked the revocation of your exempt status was made for the following reason s you have not demonstrated that you operated exclusively for the furtherance of national or amateur sports competition under sec_501 your substantial purpose was to further the social and recreational interests of your members contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this ietter sincerely maria hooke director eo examinations enclosure publication ca department of the treasury internal revenue servi irs tax exempt and government entities exempt_organizations examinations oe date date ets taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rev catalog number 34809f sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if if you’re considering requesting technical_advice contact the person shown at the top of this letter you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generaily is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form sincerely if you have questions you can contact the person shown at the top of this letter for maria hooke director exempt_organizations examinations enclosures form_6018 b _- 886-a form form 886-a rev date explanations of items tax periods ending december 20xx ein schedule number or ext wa issue whether the test and operational_test of sec_1_501_c_3_-1 and retain its tax- exempt status under internal_revenue_code irc section sec 501_c_3_organization meets the organizational facts the organization was previously exempt under sec_501 however the organization did not file form_990 return of organization exempt from income_tax form 990-ez short_form return of organization exempt from income_tax or form 990-n electronic notice e- postcard for tax-exempt organizations not required to file a form_990 or form 990-ez for three consecutive years and the organization automatically lost its tax exempt status on september 20xx the organization filed a form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code requesting exempt status under sec_501 president signed the form 1023-ez under penalty of perjury that the application is true correct and complete the following appears on the part il of the organization's form 1023-ez articles of incorporation sec_501 requires that your organizing document must limit your purposes to one or more exempt purposes within sec_501 check this box to attest that your organizing document contains this limitation sec_501 requires that your organizing document must not expressly empower you to engage otherwise than as an insubstantial part of your activities in activities that in themselves are not in furtherance of one or more exempt purposes check this box to attest that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_501 requires that your organizing document must provide that upon dissolution your remaining assets be used exclusively for sec_501 exempt purposes depending on your entity type and the state in which you are formed this requirement may be satisfied by operation of state law check this box to attest that your organizing document contains the dissolution provision required under sec_501 or that you do not need an express dissolution provision in your organizing document because you rely on the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items name of taxpayer ein schedule number or exhibit nia tax periods ending december 20xx operation of state law in the state in which you are formed for your dissolution provision the organization checked all the boxes the purpose stated in the organization’s articles of incorporation is any lawful purpose the articles of incorporation do not limit express non- exempt_activities the articles of incorporation do not indicate what will happen to the organization’s assets if the organization should terminate part ill sec_2 of the organization’s form_1023 states activities to qualify for exemption as a sec_501 organization you must be organized and operated exclusively to further one or more of the following purposes by checking the box or boxes below you attest that you are organized and operated exclusively to further the purposes indicated check all that apply the items listed follow n w r a n o n o the organization only selected item eight the organization donated dollar_figure to the and dollar_figure was donated to the charitable scientific religious literary educational testing for public safety prevention of cruelty to children or animals to foster national or international amateur sports the organization has stated it puts on five motor boat races however during the period ending december 20xx the organization held two races the the organization stated their races are open to the public they stated no fundraising events were held and no gaming was conducted in 20xx the organization had members and each member pays an annual dollar_figure membership fee the entry fee for the was dollar_figure and for the during a meeting with the board members on june 20xx the agent asked the following questions response all three rivers where the race occurs freeze over in the winter time publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page the entry fee was dollar_figure to conduct the freeze over and the dothe for the and form 886-a rev date name of taxpayer explanations of items ein schedule number or exhibit na ‘ tax periods ending december 20xx other than during the summer months how is the sport practiced response there is only practice in the summer how does the organization promote and support this practice response the agent asked if the organization has specific training teaching programs for drug alcohol prevention the board said it does not allow drug or alcohol use during the race they said no they lead by example how many are full time response all have day jobs no one is only an amateur athlete how many people under the age of competed in the race response they did not know they said maybe is the organization the presiding rule making body over the other races response they are the rule making body over just the most of the other races follow their rules with some variances but they are not required ie they are not the governing body of other races however what is basis for people scratching from a race response mechanical related to the boat not the competitor are the racers amateurs first prize in 20xx was dollar_figure response they said they did understand the question the agent explained in 20xxx first prize was dollar_figure in winnings the board said they had no professional racers do you have any affiliations with any other organizations response they said they had no other affiliations or affiliations with any youth groups or schools the organization provided the following information about race prize winnings the first two tables show the races the organization held the last two tables show the results of races the organization made financial contributions to place first place person winnings dollar_figure second place third place dollar_figure dollar_figure president form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items ein schedule number or exhibit nva tax periods ending december 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure person president winnings place first place second place third place fourth place fifth place sixth place seventh place eighth place ninth place alpha male first boat to scratch dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - plus a dollar_figure gift certificate pick up at gift certificate worth dollar_figure pick up at plus dollar_figure worth of motor oil person winnings president place first place second place third place fourth place fifth place unknown unknown unknown unknown unknown person memorial second place place first place third place fourth place winnings unknown unknown unknown sixth place fifth place unknown unknown unknown the organization either ran or contributed to the races shown in the tables above the president either won or came in second in two of the three races and won a minimum of dollar_figure form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit wa tax periods ending december 20xx name of taxpayer ein law internal_revenue_code irc sec_501 provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 describes in part an organization that is organized and operated exclusively for charitable or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment sec_501 provides that an amateur sports organization which is organized and operated exclusively to foster national or international amateur sports competition may qualify for exemption from federal income taxes if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in such sports legislative_history congressional record big_number senator culver who sponsored the amateur sports organizations amendment in and introduced it on the senate floor explained his understanding of how the amendment would function treasury regulations treas reg sec_1 c -1 b iii provides an organization will meet the requirements of the organizational_test only if its articles of incorporation limit the purpose of the organization to one or more exempt purposes and is not created for a purpose that is broader than the purposes specified in sec_501 would like to emphasize one point about this provision it is not intended to make social clubs or organizations of casual athletes into tax-exempt charities only an organization whose primary purpose is the support and development of amateur athletes for participation in international competition in olympic and pan american sports will qualify under this amendment organizations whose primary purpose is the recreation of their members or whose facilities are used primarily by casual athletes will not qualify sec_1_501_c_3_-1 provides an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more such exempt purposes specified in sec_501 an organization publish no irs gov department of the treasury-internal revenue service it engages primarily in activities which form 886-a catalog number 20810w page form 886-a rev date name of taxpayer explanations of items tax periods ending december 20xx schedule number or exit wa ein will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled director or indirectly by such private interests 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 revenue_ruling rev_rul ag positi ization’s revrul_77_365 an otherwise qualifying nonprofit organization that conducts clinics workshops lesson and seminars at municipal parks and recreational areas to instruct and educate individuals in a sport is operated exclusively for educational_purposes and qualifies for exemption revrul_65_2 it was determined that an organization organized and operated for the purpose of teaching a particular sport to children by holding clinics conducted by qualified instructors in schools playgrounds and parks and by providing free instruction equipment and facilities is serving a recognized public purpose in combatting juvenile delinquency and thereby lessening the burden of government each of which is recognized as a charitable activity it is the government’s position that the organization does not meet the organizational_test and operational_test of sec_1_501_c_3_-1 and should not retain its tax- exempt status under sec_501 under sec_1_501_c_3_-1 an organization will meet the requirements of the organizational_test only if its articles of incorporation limit the purpose of the organization to one the organization has not provided a position publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page organizational_test positi g t's form 886-a rev date explanations of items tax periods ending december 20xx name of taxpayer schedule number or exit wa ein or more exempt purposes and is not created for a purpose that is broader than the purposes specified in sec_501 your articles of incorporation include language that is broader than the purposes as specified in sec_501 ie any lawful purpose therefore you are not organized exclusively for exempt purposes and do not meet the organizational_test further under sec_1_501_c_3_-1 an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes here the organization's articles of incorporation do not have a clause stating upon termination its assets will be distributed to another exempt sec_501 organization and thus does not meeting the organizational_test operational_test under sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more such exempt purposes specified in sec_501 it engages primarily in activities which educational and charitable organizations the organization has stated on is form 1023-ez it is exempt under sec_501 and its exempt_purpose is to foster national or international amateur sports generally amateur sports organizations have educational purpose charitable purpose or foster national or international amateur sports the following is an analysis of the three categories in revrul_77_365 an otherwise qualifying nonprofit organization that conducts clinics workshops lesson and seminars at municipal parks and recreational areas to instruct and educate individuals in a sport is operated exclusively for educational_purposes and qualifies for exemption here the organization only holds races during a meeting with the board_of director's they were asked if the conducted any workshops seminars or conducted any instructional activities the board said no the organization’s website does not show any meeting seminars or workshops scheduled the board was asked if they had any affiliations with local schools or youth groups they said no sec_1_501_c_3_-1 defines charitable in part as to combat community deterioration and juvenile delinquency and in revrul_65_2 it was determined that an organization organized and operated for the purpose of teaching a particular sport to children by holding clinics conducted by qualified instructors in schools playgrounds and parks and by providing free instruction equipment and facilities is serving a recognized public purpose in combatting juvenile delinquency and thereby lessening the burden of government each of which is recognized as a charitable activity here the organization has no affiliations with schools or youth groups the organization conducts no workshops seminars or clinics teaching youths about their sport on date when the board was asked how many children under the age of completed in the races they did not know they thought maybe to here the focus of the races is not on children but primarily adults publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date explanations of items schedule number or ext wa name of taxpayer tax periods ending december 20xx ein based on the above information the organization does not qualify as and educational or charitable amateur athletic organization to foster national or international amateur sports under sec_501 an amateur sports organization which is organized and operated exclusively to foster national or international amateur sports competition may qualify for exemption from federal income taxes if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in such sports the following factors questions are relevant in determining if an organization fosters national or international amateur sports in italics after each question is an analysis is the sport that the organization supports an event in the olympic or pan-american games the organization supports outboard motor boat racing this sport is not held at the olympic or pan-american games ‘competitors live in the organization’s website says about the and communities along the rivers the organization’s races do not lead to or qualify the competitors for a national or international championship are the athletes that the organization supports in the age group from which olympic- quality athletes are usually chosen the races occur only during the summer months when the rivers are not frozen the races are held on weekends and holidays the organization is not affiliated with any national or international athletic organization that conducts motor boat races on the national or international level the organization is not a governing body for motor boat racing no the organization does not have any affiliations with a national or international motor boat association motor boat racing is not an olympic or pan-american games sport the river boat design specifications in the organization’s rules are unique to races held by the organization and competitors build their own boats no the organization does not support any athletes it only holds races and pays prize money or gives in-kind prizes to almost every competitor the racers are various ages some are in their os and qs are the athletes of a caliber that makes them serious contenders for the olympic or pan-american games publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date name of taxpayer explanations of items ein schedule number or oxo wa tax periods ending december 20xx do the athletes have to demonstrate a certain level of talent and achievement in order to receive support from the organization no competitors receive either money or in-kind prizes the competitors local from and communities along the rivers the races are open to anyone who has a boat built to specification has the entry fee and for the membership in the organization is required does the organization provide intensive daily training as opposed to sponsoring weekend events that are open to and attract a broad range of competitors no the organization provides no training it hires no coaches or instructors it holds races on the weekends and holidays for anyone who wants to enter if a competitor wishes to practice it can only be done during the summer months in the winter months the rivers are frozen the races are held on weekends or holidays during the summer months the board stated all competitors have full time jobs and prepare for the race when they are not working is the organization a member of the united_states olympic committee is the organization devoted to improving the performance of a small_group of outstanding athletes or does it emphasize the improvement in health of the general_public the main reason for scratching out of a race is a mechanical problem with the boat not with the crew who are the athletes no the emphasis is to conduct motor boat races for those who want to enter the improvement of a small_group of outstanding athletes is not emphasized the organization gives prizes to almost every competitor a prize was given first boat that scratched out of the race a dollar_figure gift certificate and dollar_figure in motor oil no nor do the race or races lead to any national or international completions or championships the organization is not a member of any national or international boat racing associations and the organization is not a governing body of the local river boat races other than the and it race other local races do not have to follow the organization rules sec_1_501_c_3_-1 provides that an organization is not organized exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests here most of the money received by the organization goes to the winners based on the seven criteria above the organization does not qualify as for exempt status under sec_501 as an organization that foster national or international amateur sports publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page inurement private benefit form 886-a rev date explanations of items schedule number or ext wa name of taxpayer ein tax periods ending december 20xx who are members of the organization and in some cases officers of the organization in the year of the audit the organization's president received dollar_figure dollars in winnings from the organization additionally he won the on the information provided the money received by the organization is not public service but goes to its members as winnings a race the organization gave dollar_figure based sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals here most of the money received by the organization was paid out to its members and so private individuals are receiving money and this is private benefit additionally receiving money for participating in a completion is inconsistent with amateur athletics conclusion it has been determined that the organization does not meet the organization or operational_test and should not be exempt under sec_501 the effective date for this revocation of exempt status is january 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
